. Appeal dismissed, without costs. Memorandum: We are of the opinion that the order denying a reargument is not appealable and therefore the appeal must be dismissed on that ground. (8 Carmody-Wait on New York Practice, § 34, p. 519; Di Martino v. Di Martino, 277 App. Div. 891; Bendon Holding Corp. v. Rodner, 242 App. Div. 233, 237; Weiss v. Weiss, 225 App. Div. 700; Gaston Koch & Co. v. Julette Improvement Co., 136 Misc. 55.) We have also examined the record of the appeal on the merits and are of the opinion that were the appeal so presented and considered we would affirm the order denying reargument. All concur. (Appeal from an order denying petitioner’s application for a rehearing of a habeas corpus proceeding as a result of which petitioner’s writ was dismissed and the child awarded to the custody of the respondents.) Present — Vaughan, J. P., Kimball, Piper, Wheeler and Van Duser, JJ. [See post, p. 1030.]